ACCEPTED
                                                                                         03-14-00656-CR
                                                                                                 5034324
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    4/27/2015 6:36:27 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK

                              NO. 03-14._00656-CR

 Ron Fuson                                                             FILED IN
                                         §    INTHE             3rd COURT OF APPEALS
                                         §                          AUSTIN, TEXAS
 Vs.                                     §    3rd   COURT       4/27/2015 6:36:27 AM
 State of Texas                                                   JEFFREY D. KYLE
                                         §                              Clerk
                                         §    OF APPEALS, Austin, Texas


 APPELLANT'S MOTION TO EXTEND TIME TO FILE APPELLANT'S
                        BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Ron Fuson Appellant in the above styled and numbered cause, and

moves this Court to grant an extension of time to file Appellant's Brief pursuant to

Rule 38.6 (d) of the Texas Rules of Appellate Procedure, and for good cause shows

the following:



      1.    OnApril27, 2015 this counsel filedAppellant'sMotion to Extend Time

            to File Appellant's Brief.

      2.    This case is on appeal from the 119th Judicial District, Tom Green

            County, Texas.

      3.    The case below was styled the State of Texas vs.Ron Fuson, and

            numbered C-12-0998-SB. The Defendant was convicted of Failure to

            register as a sex offender on September 12, 2014.

                                                                                   1
      4.    Appellant was sentenced to five years in the Institutional Division of the

Texas Department of Criminal Justice.

      5.    Notice of appeal was given on October 14, 2014.



      6.    The clerk's record was filed on November 12, 2014; the reporter's record

            was filed on, November 4, 2014.

      8.    Appellant's Brief is presently March 27,2015. Counsel is unable to file

            Appellant's Brief on or before march 27, 2015. Counsel has spent the

            last several months shutting down much of his outer county practice due

            to his recent divorce and obtaining 50% custody ofhis children in order

            to be available for them, as well as continuing to run his practice.

            Further counsel since the first extension was granted has had Numerous

            cases not settle until just prior to trial, which required counsel to prepare

            for trial, including State vs. Adrian Rodriguez Cause No. 6377 In the

            119th District court of Runnels county where in the Defendant was

           facing 15 to life of a Possession with intent to deliver a controlled

            substance charge which was set for trial in February, as well as, a

           custody case in Mills county Texas, during February, that resulted in a

           week long Jury trial styled," In the Interest of M.L.W. and T.W.W.

                                                                                       2
      children" cause No. 07-02-5943. This resulted in this counsel being

      away from his office for much of January and February, 2015 and out of

      town. Counsel spent much of March and April catching up at his office

      after a busy trial months in January and February. This Counsel, had not

      had adequate time to review the clerk's record and reporter's record or

      to conduct an investigation and prepare a proper brief by the present

      deadline. Counsel believes that an anders brief is appropriate in this

      matter. Counsel anticipates the brief will be ready by no later than May

      4, 2015 Counsel believes without additional time to prepare said brief

      appellant will be denied effective assistance of counsel in this matter.

      Counsels failure to file the brief timely was inadvertent and not a

      conscious disregard of the courts deadlines. Counsel believes no further

      extensions will be necessary.

9.    Counsel therefore requests this court extend the time for filing said Brief

      to 40 days from the current due date of March 27, 2015 so that counsel

      may review the record in this matter and draft a brief.

10.   Two previous Extension have been granted regarding this matter.

WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court

grant this Motion to Extend Time to File Appellant's Brief, and for such other

                                                                               3
       and further relief as the Court may deem appropriate.




                                      Respectfully submitted,
                                      Nathan Butler Attorney at law
                                      180 Stoneham
                                      San Angelo, Texas 76905
                                      Tel: (325) 653-2373
                                      Fax: (325) 617-5485


                                      By: Is! Nathan Butler
                                         Nathan Butler
                                         State bar No. 24006935
                                         Attorney for Appellant
                                        Ron Fusion




                          CERTIFICATE OF SERVICE

      This is to certify that on, April27, 2015, a true and correct copy of the above

and foregoing document was served on the following by fax to3256586831.



George McCrea
119th District Attorney
                                                                                   4
124 W. Beauregard
San Angelo, Texas 76903




                                       Is/Nathan Butler
                                       Nathan Butler



STATE OF TEXAS                           §
                                         §
COUNTY OF Tom Green                      §


                                   AFFIDAVIT

      BEFORE ME, the undersigned authority, on this day personally appeared

Nathan Butler, who after being duly sworn stated:

      "I am the attorney for the appellant in the above numbered and entitled

      cause. I have read the foregoing Appellant's Motion To Extend Time to

      File Appellant's Brief and swear that all of the allegations of fact

      contained therein are true and correct."




                                            n Butler
                                      Affiant




                                                                                5
                        SUBSCRIBED AND SWORN TO BEFORE ME on April27, 2015, to certify

           which witness my hand and seal of office.


                                                         /!Wl*~ -~ fj#wc
                                                            Notary Public, State of Texas



    ,,--·~~~~~~~...
J'R:~~··
                        MELVA LANITA BUTLER
      ···!~-c:\ Notary Public. State of Iexas
                                                \I
i :       l i My Commission Exptres
~   ..;.
,.,~;;-. ··;~+$
                 ..~;
                        september l 7. 2018     !f
                                                :,
    ,,,,,,,~.~''"'""'                           .J   •




                                                                                            6